DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In light of the changes made to the specifications, the objection pertaining to a non-descriptive title is withdrawn.

In light of the changes made to claim 10, the objection pertaining to minor informalities is withdrawn.

Allowable Subject Matter
Claims 1, 2, 4, 6 and 8-14 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Takahashi et al. [U.S. PG Publication No. 2002/0080242] and Kishimoto [JP 2011-59283]) do not disclose, with respect to claim 1, an imaging system which performs a focus control for a lens, as well as a tilt control which tilts the imaging plane of an image sensor relative to a plan orthogonal to an optical axis of the imaging system, the system determines a first evaluation area in a central area of the captured image for the focus control as well as a different, second evaluation area  which is in a peripheral area of the captured image for said tilt control, wherein the focus is performed based on a contrast evaluation value in the first evaluation area and a tilt control is performed based on a contrast evaluation value in the second evaluation area. Similar prior art was discovered, particularly Foote et al. (U.S. PG Publication No. 2012/0019676) in ¶0033 and FIG. 2 and 3, and Ito (U.S. PG Publication No. 2017/0272658) in ¶0128-0129 and FIG. 14, however, though similar, the newly discovered prior art was not found to properly teach the subject matter as per currently claimed in specificity. The same reasoning applies to claims 12-14 mutatis mutandis. Accordingly, claims 1, 2, 4, 6 and 8-14 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483